          Case 1:19-cv-10751-JPC Document 55 Filed 03/04/21 Page 1 of 2




March 3, 2021                                                               Virginia M. Markovich
                                                                            Direct Phone    212-453-3731
                                                                            Direct Fax 646-461-2077
                                                                            vmarkovich@cozen.com

Via ECF
Honorable John P. Cronan
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    Allstate Insurance Company as subrogee of Edward Menicheschi v.
       Trane and Hayes Fluid Control
       Civil Action No. 19cv10751

Dear Judge Cronan:

Our Firm represents Allstate Insurance Company a/s/o Edward Menicheschi in the above-
referenced matter. We file, jointly with counsel for Defendants, this letter-motion pursuant to
Federal Rule of Civil Procedure 26 and this Court’s Individual Practice Rule 3.B. to respectfully
request a stay of discovery pending the parties’ upcoming mediation.

The original discovery deadline promulgated in the Civil Case Management Plan and Scheduling
Order was May 15, 2020. See Exhibit A. On March 17, 2020, Plaintiff requested an extension of
the discovery end date because certain material evidence was in the possession of a non-party to
the action who refused to provide the evidence. See Exhibit B. The discovery deadline was
extended to July 15, 2020. Id. Thereafter, on July 2, 2020, the Plaintiff requested another 60 day
extension due to the COVID pandemic and because the expert for Defendant Hayes was
undergoing surgery. See Exhibit C. The deadline was extended to October 16, 2020. Id. On
September 4, 2020, Defendant Trane requested another extension to complete fact discovery which
was granted to December 1, 2020. See Exhibit D. On December 1, 2020, Plaintiff requested a
further extension because the destructive examination had to be rescheduled due to a lab technician
testing positive for COVID. See Exhibit E. Your Honor granted the extension to February 8, 2021.
Id. On January 21, 2021, the parties filed a joint-motion seeking an extension of deadlines in light
of ongoing mediation efforts. See Exhibit F. The court granted the extension to April 1, 2021. Id.

We now write to request a stay of discovery pending the outcome of the mediation.

“[T]he district court has the inherent, discretionary authority to issue stays in many circumstances,
including when appropriate to permit the parties to participate in mediation.” See In re Knapp, No.
3: 17 - CV - 2130 (CSH), 2018 WL 5263275, at *17 (D. Conn. Oct. 23, 2018) (staying discovery
to allow parties to engage in mediation); see Amusement Indus., Inc. v. Stern, No. 07 Civ. 11586
(LAK) (GWG), 2014 WL 4460393, at *8 (S.D.N.Y. Sep. 10, 2014) (“Court granted the parties'
request to stay discovery pending a mediation.”); see ArrivalStar, S.A. v. Blue Sky Network, LLC,
2012 WL 588806, at *2 (N.D. Cal. Feb. 22, 2012) (“The Court finds that staying discovery pending
mediation will conserve the resources of the parties and will not impose an inequity on any
party.”); see also Advanced Bodycare Sols., LLC v. Thione Int'l, Inc., 524 F.3d 1235, 1241 (11th
          Case 1:19-cv-10751-JPC Document 55 Filed 03/04/21 Page 2 of 2

Cir. 2008) ("[D]istrict courts have inherent, discretionary authority to issue stays in many
circumstances and granting a stay to permit mediation (or to require it) will often be appropriate.").

To date, the parties have exchanged in discovery pursuant to Fed. R. Civ. P. Rule 26(a)(1). The
parties conducted an inspection of the premises on February 20, 2020. The defendants have also
deposed three adjusters from the plaintiff’s insurance company and also deposed the unit owner.

Since the last status letter to court on January 21, 2021, Defendant Hayes provided to the Mediator
the list of damages calculation that it disputed. See Exhibit G. Plaintiff has reviewed Defendant
Hayes’ disputed calculations and submitted the reasoning for its evaluations. Id. The parties are
presently scheduled for a conference call with the Mediator on March 8, 2021. During the
conference call, a Mediation date will be designated.

With respect to destructive testing of the pertinent evidence, the parties have encountered
numerous challenges. The testing had to be re-scheduled three times because of the outstanding
quarantine orders due to COVID-19. Also, in order to conduct a further examination on the unit,
the parties require the release of the evidence, namely a hose and valve that was disconnected from
the water heater unit at issue. This evidence is currently in the custody and control of Arti Goga of
The Beekman Regent Condominium, a non-party to this action. Because this evidence is outside
of the control of Plaintiff, and requires coordination amongst all parties and their experts, the
examination has not yet taken place.

The grant of a stay of discovery will serve the interests of judicial economy, as well as conserve
the parties’ time and resources. The Defendants are participating in mediation in an attempt to
resolve the instant action without engaging in additional discovery or the destructive examination.
Should the mediation successfully resolve the dispute, the requested stay will have the effect of
avoiding expenses in undertaking the destructive examination or engaging in further fact and
expert discovery following the destructive testing. Depositions of the defendants or the experts
have not yet taken place because the parties need the results from the destructive testing in order
to adequately prepare for these depositions.

The parties anticipate that a ninety (90) day stay will allow the parties sufficient time to conduct
mediation, and potentially obviate the need for the resumption of the litigation. The parties will
file a joint status report following the conference call on March 8, 2021 to advise the court of the
scheduled mediation date.

As such, we respectfully request a stay of the Court’s discovery deadline so that the parties can
engage in mediation efforts. All parties consent to the stay of discovery.
                                               On January 22, 2021, the Court informed the parties that it was unlikely to
Sincerely,                                     grant further extension requests because discovery has already been
                                               extended by nearly one year. (Dkt. 50.) The parties have now moved to
COZEN O'CONNOR                                 stay discovery rather than extend it.

                                               This request is denied. Discovery shall proceed while the parties attempt
                                               to resolve this case through mediation. The parties are of course free
                                               to request a further extension if they are unable to complete discovery by
BY:    VIRGINIA M. MARKOVICH                   April 1, 2021, but the Court is unlikely to grant it absent very good cause.

                                               SO ORDERED.
VMM                                                                              ___________________________
                                               Date: March 3, 2021
                                                                                 JOHN P. CRONAN
cc: All Counsel of Record via ECF                     New York, New York         United States District Judge
                                                  2
